     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                Page 1 of 13 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CENTER FOR INQUIRY, INC.,                           §
ARTHUR BRATTENG, AND                                §
ERIC McCUTCHAN,                                     §
                                                    §
       Plaintiffs,                                  §     Civil Action No.
                                                    §
       v.                                           §
                                                    §     JURY TRIAL DEMANDED
JOHN F. WARREN in his capacity as                   §
Clerk of Dallas County, Texas,                      §
                                                    §
               Defendant.                           §


    ORIGINAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
   AND NOTICE OF CLAIM OF UNCONSTITUTIONALITY OF A TEXAS STATUTE


TO THE HONORABLE UNITED STATES DISTRICT COURT

       Plaintiffs Center for Inquiry, Inc. (“Center for Inquiry”) Eric McCutchan, and Arthur

Bratteng (collectively, “Plaintiffs”), by and through their attorneys, file this Original Complaint

against John F. Warren in his capacity as Clerk of Dallas County, Texas (“Defendant”). In support

of their Complaint, Plaintiffs allege as follows:

                               I.     PRELIMINARY STATEMENT

       1.      Texas Family Code Section 2.202 (“Section 2.202”) specifies that marriages in

Texas may be conducted only by a small number of secular officials and a large number of persons

associated with religious organizations. Indeed, persons seeking to celebrate a secular marriage

ceremony in Texas must either choose from a list of unfamiliar state and federal judges or forsake

their secular philosophies and employ a religious celebrant. Additionally, persons who knowingly

conduct a marriage ceremony in Texas without requisite authority are guilty of a criminal




PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 1
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                 Page 2 of 13 PageID 2


offense—a Class A misdemeanor. The Plaintiffs in this case consist of an organization that is

devoted to the pursuit of ethical alternatives to religion, as well as Eric McCutchan, and Arthur

Bratteng, members of the organization who have been trained through the organization to conduct

marriage ceremonies consistent with the organization’s ideals and principles.

       2.       However, such a ceremony cannot be lawfully and validly performed in Texas

because Section 2.202 provides that only selected public officials and certain persons associated

with religious groups can conduct marriage ceremonies.

       3.       This statute is unconstitutional and appropriate injunctive and declaratory relief

should issue.

                                          II.     PARTIES

       4.       The Center for Inquiry, Inc. is a New York non-profit organization, authorized to

do business in Texas, headquartered in the State of New York. The Center for Inquiry has over

30,000 members across the nation, including close to 1,000 members in Texas. The Center for

Inquiry operates an active branch in Austin, Texas (“CFI Austin”), holding regular meetings and

events for its members and others.

       5.       Arthur Bratteng is a citizen of Texas, residing in Travis County. He is a secular

celebrant certified with the Center for Inquiry, and currently serves as the Director of CFI Austin.

       6.       Eric McCutchan is a citizen of Texas, residing in Dallas County. He is a secular

celebrant who has been certified with the Center for Inquiry since 2015.

       7.       John F. Warren is the duly elected Dallas County Clerk and is sued in his official

capacity pursuant to Rule 17(d) of the Federal Rules of Civil Procedure.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               PAGE 2
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                  Page 3 of 13 PageID 3


                  III.    JURISDICTION, VENUE, AND CAUSE OF ACTION

         8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that

this is a civil action arising under the U.S. Constitution.

         9.     Venue is proper in this district under 28 U.S.C. § 1391.

         10.    Declaratory relief is authorized by 28 U.S.C. § 2201 and § 2202 and by Fed. R. Civ.

P. 57.

         11.    This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under

color of state law, of rights secured by the Constitution of the United States.

                                             IV.     FACTS

         12.    Under Texas law, “[a] man and a woman desiring to enter into a ceremonial

marriage must obtain a marriage license from the county clerk of any county” in the state. TEX.

FAM. CODE ANN. § 2.001 (West 2015). The respective county clerk shall issue marriage licenses

following proper execution of the application for a license under Sections 2.002 and 2.008. Id. §

2.009.

         13.    However, the issued marriage license expires unless a marriage ceremony is

“conducted before the 90th day after the date the license is issued.” Id. § 2.201. Therefore, an

authorized person must conduct a marriage ceremony, solemnize the marriage, and return the

license to the issuing county clerk, who “record[s] a returned marriage license and mail[s] the

license to the address indicated on the application.” Id. §§ 2.202–2.208.

         14.    Only an authorized person may conduct a marriage ceremony in Texas. Id. § 2.203.

Section 2.202 provides:

         (a) The following persons are authorized to conduct a marriage ceremony:
                (1) a licensed or ordained Christian minister or priest;
                (2) a Jewish rabbi;




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                PAGE 3
      Case 3:18-cv-02943-B Document 1 Filed 11/05/18                          Page 4 of 13 PageID 4


                  (3) a person who is an officer of a religious organization 1 and who is
                  authorized by the organization to conduct a marriage ceremony;
                  (4) a justice of the supreme court, judge of the court of criminal appeals,
                  justice of the courts of appeals, judge of the district, county, and probate
                  courts, judge of the county courts at law, judge of the courts of domestic
                  relations, judge of the juvenile courts, retired justice or judge of those
                  courts, justice of the peace, retired justice of the peace, judge of a municipal
                  court, retired judge of a municipal court, associate judge of a statutory
                  probate court, retired associate judge of a statutory probate court, associate
                  judge of a county court at law, retired associate judge of a county court at
                  law, or judge or magistrate of a federal court of this state; and
                  (5) a retired judge or magistrate of a federal court of this state.

Id. § 2.202(a).

        15.       Ceremonies conducted by an unauthorized person affect the validity of a marriage

unless three narrow circumstances apply. See id. § 2.302. Furthermore, a person who “knowingly

conducts a marriage ceremony without authorization under [Section 2.202(a)]” commits a criminal

offense that carries a punishment of up to a year in county jail and a fine of up to $4,000. Id. §

2.202(c).

        16.       The Center for Inquiry is a membership organization with over 30,000 members

who have subscribed to its publications or donated to the organization. Of these members,

approximately 1,000 are citizens of Texas. The Center for Inquiry operates branch organizations

across the country, including in Texas. Both the national organization and the Texas branch engage

in educational and social activities, including regular meetings for members.

        17.       The Center for Inquiry’s mission is to foster a secular society based on reason,

science, freedom of inquiry, and humanist values. Its vision is a world where people value evidence

and critical thinking, where superstition and prejudice subside, and where science and compassion

guide public policy.


         1
           “Religious Organization” is not defined in the Texas Family Code. The term “religion” is defined as “the
service and worship of God or the supernatural.” See Religion, MERRIAM-WEBSTER (2018), http://www.merriam-
webster.com/dictionary/religion.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                             PAGE 4
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                 Page 5 of 13 PageID 5


       18.     Accordingly, the Center for Inquiry is an organization that is purely secular and

maintains that scientific methods and reasoning should be utilized in examining the claims of

religion. It maintains that religion is a human creation, but that there are basic human values or

ethical principles that should govern human behavior and which express a commitment to improve

human welfare in this world.

       19.     The Center for Inquiry promotes values often denominated as secular humanism.

It also denies that a supernatural source is required for human life to have meaning, values, and

ethics. Instead, the Center for Inquiry challenges persons to develop their own values, recognizing

however, that the basic components of effective morality—integrity, trustworthiness, benevolence,

and fairness—should be the universally recognized source of human values.

       20.     The Center for Inquiry offers a non-religious template that may guide persons in

pursuing fulfilling and humane lives—lives that are rich intellectually, ethically, and

emotionally—without reliance on religious faith. The Center for Inquiry therefore presents for its

members and supporters a detailed and structured philosophy of life.

       21.     Arthur Bratteng is a certified secular celebrant with the Center for Inquiry. He

currently serves as the Director of CFI Austin. Bratteng has been certified as a secular celebrant

with the Center for Inquiry for five years. Bratteng wishes to solemnize marriages for those seeking

a non-religious based marriage ceremony in Texas, but due to Texas’s laws, cannot perform this

service.

       22.     Eric McCutchan is a certified secular celebrant with the Center for Inquiry.

McCutchan completed training as a secular celebrant in February 2015. McCutchan wishes to

solemnize marriages for those seeking non-religious based marriage ceremonies in Texas, but due

to the current laws, cannot perform this service in Texas.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               PAGE 5
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                   Page 6 of 13 PageID 6


       23.       The Center for Inquiry has members in Texas who would like to be married by a

person who has completed the secular celebrant program and is authorized by the Center for

Inquiry to solemnize marriages. Much like persons who wish to proclaim and reaffirm their

religious faith in religious marriage ceremonies, these members wish to have a meaningful

marriage ceremony that features an assertion of their philosophical and ethical views by having

their marriage solemnized by a Center for Inquiry officiant who can help integrate their beliefs

into the ceremony.

       24.       Additionally, non-members have requested that secular celebrants perform their

weddings because the non-members do not desire to have religious weddings, but wish to have

meaningful secular ceremonies.

       25.       A ceremony solemnized by secular elected officials is often not an acceptable

alternative for any number of reasons, including: limitations on the time and place ceremonies may

occur, the fact that religious concepts and language may be included in the ceremony contrary to

the couple’s desires, the fact that the couple does not want the governmental overtone that the

elected official’s presence carries, and that the official typically does not know the couple

personally and therefore cannot construct a service which expresses the couple’s values and

personalities.

       26.       As an organization, the Center for Inquiry desires that its secular celebrants perform

weddings for all those who request such weddings, both members and non-members. The Center

for Inquiry believes this to be an important community service for persons desiring to have a

meaningful but non-religious wedding. Moreover, having its secular celebrants perform marriages

is an important way for the Center for Inquiry to assert, express, and publicize the organization’s

philosophical and ethical views.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  PAGE 6
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                 Page 7 of 13 PageID 7


          27.   Neither McCutchan, nor Bratteng, nor any other Center for Inquiry member in

Texas who are certified secular celebrants is a person authorized to solemnize marriages pursuant

Section 2.202 of the Texas Family Code.

          28.   McCutchan and Bratteng, and other Center for Inquiry members from Texas who

are or may become certified secular celebrants are therefore prevented from solemnizing marriages

in Texas.

          29.   McCutchan and Bratteng have been requested to officiate multiple weddings. CFI

Austin has received multiple requests to provide secular celebrants to officiate at weddings. Both

the certified celebrants and the organization have been required to inform these couples that while

secular celebrants may officiate over the ceremony, they may not, under Texas law, solemnize the

marriage itself, and the couple must therefore take an extra step to qualify as married in Texas.

          30.   The couples who request that McCutchan and Bratteng solemnize their marriages,

or who request a secular celebrant from CFI Austin solemnize their marriages, are denied the

wedding ceremony that would represent a meaningful expression of their life views and would

reflect their philosophy.

          31.   At all times Defendant acted and failed to act under color of state law. Pursuant to

Section 2.202, John F. Warren has not and will not record licenses returned by secular celebrants

and other qualified officials that are not authorized to conduct marriage ceremonies, depriving

Plaintiffs of rights secured by the U.S. Constitution.

          32.   Plaintiffs are being caused irreparable harm for which there is no adequate remedy

at law.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               PAGE 7
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                  Page 8 of 13 PageID 8


                                       V.     LEGAL CLAIMS

                                         COUNT ONE
                Violation of the Establishment Clause of the U.S. Constitution

       33.     Plaintiffs repeat and re-allege all preceding paragraphs, as if fully set forth herein.

       34.     The Establishment Clause prohibits the government from making any law which

constitutes an “establishment of religion.” U.S. Const. amend. I.

       35.     Section 2.202, which allows all manner of religious leaders to conduct marriage

ceremonies and allows persons of faith to be married by religious leaders of their choice while

denying these opportunities to Plaintiffs, creates a preference for religion over non-religion in

violation of the Establishment Clause of the First Amendment to the United States Constitution.

       36.     Further, Section 2.202 fails the Lemon test for Establishment Clause violations

because the Act has no secular purpose, impermissibly endorses religion, and fosters excessive

entanglement with religion. Lemon v. Kurtzman, 403 U.S. 602 (1971).

       37.     Section 2.202 allows people to be married by the religious leaders of their choice,

while denying this opportunity to secular couples. This statute therefore denies rights secured by

the First Amendment to:

               a.      The Center for Inquiry, for which the ability to perform such ceremonies is

an important way of expressing to its members and the public its belief system;

               b.      McCutchan and Bratteng who desire to be able to conduct wedding

ceremonies as secular celebrants as an expression of their philosophies and system of beliefs; and

               c.      Couples who desire to be married by a secular celebrant as a celebration of

their life philosophies and beliefs.

       38.     This violation of the Establishment Clause of the First Amendment to the U.S.

Constitution is actionable as a violation of 42 U.S.C. § 1983.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  PAGE 8
     Case 3:18-cv-02943-B Document 1 Filed 11/05/18                   Page 9 of 13 PageID 9


                                         COUNT TWO
                Violation of the Equal Protection Clause of the U.S. Constitution

        39.     Plaintiffs repeat and re-allege all preceding paragraphs, as if fully set forth herein.

        40.     The Equal Protection Clause of the Fourteenth Amendment provides that states

may not “deny any person within [their] jurisdiction equal protection of the laws.” U.S. Const.

amend. XIV, § 1.

        41.     Section 2.202 extends the right to officiate at weddings to religious leaders and

allows persons of faith to be married by religious leaders of their choice while denying this same

right to the Plaintiffs.

        42.     This statute denies rights secured by the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution to:

                a.         The Center for Inquiry, which is denied the ability to spread its essential

beliefs through marriage ceremonies and which also has members who desire to be married by its

certified secular celebrants as well as having members who are certified secular celebrants;

                 b.        Couples who are unable to be married by the celebrant of their choice

because the celebrant, although a graduate of formal training concerning officiating marriages, is

not a religious celebrant; and

                 c.        McCutchan and Bratteng, who are denied the ability to conduct wedding

ceremonies in Texas, despite formal training, because they are not religious celebrants.

        43.     This violation of the Equal Protection Clause of the Fourteenth Amendment to the

U.S. Constitution is actionable as a violation of 42 U.S.C. § 1983.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   PAGE 9
    Case 3:18-cv-02943-B Document 1 Filed 11/05/18                  Page 10 of 13 PageID 10


                                        COUNT THREE
                           Violation of Article VI of the Constitution

        44.    Plaintiffs repeat and re-allege all preceding paragraphs, as if fully set forth herein.

        45.    Article VI of the U.S. Constitution states that “[N]o religious Test shall ever be

required as a Qualification to any Office or public Trust under the United States.” U.S. Cons. art.

VI, cl. 3.

        46.    Section 2.202 requires that a secular celebrant who does not hold a public office

must profess a belief in god in order to solemnize a marriage under state law.

        47.    This is an unconstitutional religious test imposed upon secular celebrants.

        48.    This statute denies rights secured by Article VI of the U.S. Constitution to:

               a.      The Center for Inquiry, which is denied the ability to spread its essential

beliefs through marriage ceremonies and which also has members who desire to be married by its

certified secular celebrants as well as having members who are certified secular celebrants;

               b.      Couples who are unable to be married by the celebrant of their choice

because the celebrant, although a graduate of formal training concerning officiating at marriages,

is not a religious celebrant; and

               c.      McCutchan and Bratteng, who are denied the ability to celebrate weddings

in Texas despite formal training, because they are not religious celebrants.

        49.    This violation of Article VI of the U.S. Constitution is actionable as a violation of

42 U.S.C. § 1983.

                                        COUNT FOUR
                     Violation of the Unconstitutional Conditions Doctrine

        50.    Plaintiffs repeat and re-allege all preceding paragraphs, as if fully set forth herein.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 PAGE 10
   Case 3:18-cv-02943-B Document 1 Filed 11/05/18                  Page 11 of 13 PageID 11


       51.     Under the unconstitutional conditions doctrine, “a state actor cannot

constitutionally condition the receipt of a benefit . . . on an agreement to refrain from exercising

one’s constitutional rights.” G&V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071,

1077 (6th Cir. 1994).

       52.     The government “may not deny a benefit to a person on a basis that infringes his

constitutionally protected interests.” Cornerstone Christian Schs. V. Univ. Interscholastic

League, 563 F.3d 127, 138 n.12 (5th Cir. 2009) (citing Perry v. Sindermann, 408 U.S. 593, 597

(1972)).

       53.     Section 2.202 authorizes the State to grant the authority to solemnize marriages to

a limited number of qualified individuals. Secular celebrants are not included in that list precisely

because they refuse to profess a belief in god.

       54.     The Government therefore provides a benefit – the ability to solemnize marriages

– to those who profess religion.

       55.     Because Plaintiffs are unwilling to express a belief in religion, they are unable to

obtain the same benefit. This violates the unconstitutional conditions doctrine and denies rights

secured by the U.S. Constitution to:

               a.       The Center for Inquiry, which is denied the ability to spread its essential

beliefs through marriage ceremonies and which also has members who desire to be married by its

certified secular celebrants as well as having members who are certified secular celebrants;

               b.       Couples who are unable to be married by the celebrant of their choice

because the celebrant, although a graduate of formal training concerning officiating at marriages,

is not a religious celebrant; and




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                PAGE 11
   Case 3:18-cv-02943-B Document 1 Filed 11/05/18                      Page 12 of 13 PageID 12


                  c.     McCutchan and Bratteng, who are denied the ability to celebrate weddings

in Texas despite formal training, because they are not religious celebrants.

         56.      This violation of the U.S. Constitution is actionable as a violation of 42 U.S.C. §

1983.

                                           COUNT FIVE
               Violation of the Federal Declaratory Judgement Act – 28 U.S.C. § 2202

         57.      Plaintiffs repeat and re-allege all preceding paragraphs, as if fully set forth herein.

         58.      Plaintiffs request a declaration under the federal Declaratory Judgment Act that the

provisions of Texas’s marriage laws which preclude them and/or their membership from being

able to solemnize marriages are unconstitutional.

         59.      Declaratory judgment should issue compelling John F. Warren, in his capacity as

Clerk of Dallas County, Texas, to accept marriages solemnized by Eric McCutchan and Arthur

Bratteng in their capacity as secular celebrants certified with the Center for Inquiry.


                                      VI.     PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that this

Court:

         A.       Accept jurisdiction over this case and set it for hearing.

         B.       Pursuant to its power under the Declaratory Judgment Act, declare that Section

2.202 is unconstitutional and, for the reasons noted above, declare that marriages conducted by

Center for Inquiry secular celebrants are valid even though secular celebrants are not among the

entities or persons allowed to conduct marriages pursuant to that statute.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    PAGE 12
   Case 3:18-cv-02943-B Document 1 Filed 11/05/18                  Page 13 of 13 PageID 13


        C.      Enter a preliminary injunction, later to be made permanent, enjoining John F.

Warren, in his capacity as Dallas County Clerk, from precluding secular celebrants like Eric

McCutchan and Arthur Bratteng from conducting marriage ceremonies.

        D.      Issue a declaratory judgment compelling John F. Warren, in his capacity as Dallas

County Clerk, to accept marriages conducted by Eric McCutchan and Arthur Bratteng in their

capacity as secular celebrants certified with the Center for Inquiry.

        E.      Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

1988.

        F.      Grant Plaintiffs such other and further relief as the Court deems just and proper.


Dated: November 5, 2018

Dallas, Texas
                                                 Respectfully submitted,

                                                 /s/ M. Scott Barnard
                                                 M. Scott Barnard
                                                 Texas State Bar No. 24001690
                                                 sbarnard@akingump.com
                                                 Burke A. McDavid
                                                 Texas State Bar No. 24007643
                                                 Erin M. Brewer
                                                 Texas State Bar No. 24106963
                                                 erin.brewer@akingump.com
                                                 AKIN GUMP STRAUSS HAUER & FELD LLP
                                                 1700 Pacific Avenue, Suite 4100 Dallas, Texas
                                                 75201-4675 Telephone: (214) 969-2800
                                                 Facsimile: (214) 969-4343

                                                 ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               PAGE 13
